UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4042


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

APRIL DAWN STILTNER, a/k/a April Laughlin,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:08-cr-00024-jpj-pms-18)


Submitted:    July 14, 2009                 Decided:   August 4, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Neil A. Horn, NEIL HORN, P.C., Roanoke, Virginia, for Appellant.
Zachary T. Lee, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             April Dawn Stiltner pleaded guilty to conspiracy to

distribute and possess with intent to distribute cocaine base

and    cocaine,   in     violation      of    21      U.S.C.     § 846   (2006).       The

district court sentenced Stiltner to 120 months of imprisonment.

Her attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), raising one issue but stating that there

are no meritorious issues for appeal.                    Stiltner was informed of

her right to file a pro se supplemental brief but did not do so.

We affirm.

            In    the    Anders    brief,        counsel     questions     whether     the

district     court      erred     in    determining          the    amount    of     drugs

attributable       to     Stiltner.              We    review       a    sentence      for

reasonableness,         applying       an    abuse      of       discretion    standard.

Gall v. United States, 552 U.S. 38, ___, 128 S. Ct. 586, 597

(2007); see also United States v. Layton, 564 F.3d 330, 335 (4th

Cir. 2009).       In so doing, we first examine the sentence for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the [g]uidelines range, treating the

[g]uidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]     factors,          selecting       a     sentence    based   on

clearly erroneous facts, or failing to adequately explain the

chosen sentence . . . .”               Gall, 128 S. Ct. at 597.               This court

then    “‘consider[s]       the        substantive         reasonableness       of     the

                                             2
sentence imposed.’”             United States v. Evans, 526 F.3d 155, 161

(4th Cir.) (quoting Gall, 128 S. Ct. at 597), cert denied, 129

S. Ct. 476 (2008) .             “Substantive reasonableness review entails

taking       into    account        the     ‘totality        of     the      circumstances,

including      the     extent       of    any     variance      from       the   [g]uidelines

range.’”       United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (quoting Gall, 128 S. Ct. at 597).                            If the sentence is

within       the    guidelines           range,     we     apply       a    presumption     of

reasonableness.         Rita v. United States, 551 U.S. 338, ___, 127

S.     Ct.     2456,     2462-69          (2007)         (upholding         presumption    of

reasonableness for within-guidelines sentence).

              The district court’s determination of the drug amount

involved is a factual issue reviewed for clear error.                                 United

States v. Lamarr, 75 F.3d 964, 972 (4th Cir. 1996).                                Under the

clear error standard of review, this court will reverse only if

“‘left with the definite and firm conviction that a mistake has

been committed.’”            United States v. Stevenson, 396 F.3d 538, 542

(4th Cir. 2005) (quoting Anderson v. Bessemer City, 470 U.S.

564,    573    (1985)).        At    sentencing,          the     Government       need   only

establish the amount of drugs involved by a preponderance of the

evidence.      United States v. Brooks, 524 F.3d 549, 560 n.20, 562

(4th     Cir.),      cert.     denied,       129     S.     Ct.    519      (2008);   United

States v. Cook, 76 F.3d 596, 604 (4th Cir. 1996).



                                                3
           We    have     reviewed     the    record     and   conclude     that   the

district court did not clearly err in determining the amount of

drugs attributable to Stiltner.               We also find that the district

court did not commit any procedural error in sentencing Stiltner

and   conclude     that     Stiltner’s        within-guidelines       sentence     is

substantively reasonable.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       We therefore affirm the judgment of the district

court.     This court requires that counsel inform Stiltner, in

writing,   of    the    right     to   petition    the    Supreme    Court    of   the

United States for further review.                 If Stiltner requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Stiltner.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the   materials       before     the    court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          4